Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is object under 37 CFR 1.75 as being a substantial duplicate of claim 12.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lei et al. (herein after Lei) (US 2017/0366521 A1).
Regarding claim 1, Lei is directed to a vehicle system/method in which the telematics control unit (116) is configured to received data from the engine controller (106-A) via the filter (122), wherein the engine controller (106-A) monitors the vehicle power train (104) (see at least paragraphs 40, and 44); as disclosed by Lei, the on-board web server (138) monitors the status of cellular data connection between the telematics system and the network (114) (see at least paragraphs 0051, 0055, and 0058), and the telematics control unit (116) receive the bus response (316) from the controller (106) to generate a command response (318) that may be sent over the communication network (114) to the mobile device (120) (paragraph 0076).  Lei teaches that the telematics control unit (116) further communicates with the address resolution server (140) via the communication network (114) (Figure 1; paragraphs 0048, and 0053).  Thus, Lei suggests the vehicle data sent from the engine controller (106-A) is either transmitted to the address resolution server (140) or the mobile device (120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system as taught by Lei for either directly transmitting the engine-related data to a remote data center or transmitting the vehicle-engine related data to a portable device before the data is transmitted to the remote data center. 
Regarding claims 2, and 3, Lei further suggests that the telematic control unit (116) stores the data in a memory from a storage medium (paragraph 0042).
Regarding claims 4, and 5, Lei further teaches that the telematic receives a confirmation message from the portable device (120) that the data was received (see at least paragraphs 0046, and 0050).
Regarding claim 6, Lei teaches that the telematics control unit (116) may use the modem services or a wireless transceiver (118) for communication over the network (114), wherein the wireless transceiver (118) communicate over one or more of Bluetooth, Wi-Fi, etc. with a mobile device (120) (paragraph 0043).
Regarding claim 7, Lei teaches that the mobile device (120) may be any on various types of portable computing devices, such as cellular phones, smart watches, laptop computers, etc. (paragraph 0048).
Regarding claim 8, Lei teaches that the vehicle (102) includes various types of automobiles, such as sport utility vehicle (SUV), truck, boat, plane, other mobile machine for transporting people and/or good, wherein the power train (104) includes one or more engines or motors (paragraph 0038).
Regarding claim 9, Lei further discloses and suggests the features of “a timestamp that corresponds to a time in which the monitored characteristic was sensed” (Figure 1).
Regarding claim 10, Lei is directed to a vehicle system in which the telematics control unit (116) is configured to received data from the engine controller (106-A) via the filter (122), wherein the engine controller (106-A) monitors the vehicle power train (104) (see at least paragraphs 40, and 44); as disclosed by Lei, the on-board web server (138) monitors the status of cellular data connection between the telematics system and the network (114) (see at least paragraphs 0051, 0055, and 0058), and the telematics control unit (116) receive the bus response (316) from the controller (106) to generate a command response (318) that may be sent over the communication network (114) to the mobile device (120) (paragraph 0076).  Lei teaches that the telematics control unit (116) further communicates with the address resolution server (140) via the communication network (114) (Figure 1; paragraphs 0048, and 0053).  Thus, Lei suggests the vehicle data sent from the engine controller (106-A) is either transmitted to the address resolution server (140) or the mobile device (120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system as taught by Lei for either directly transmitting the engine-related data to a remote data center or transmitting the vehicle-engine related data to a portable device before the data is transmitted to the remote data center. 
Regarding claim 11, Lei teaches that the engine controller (106-A) is configured to send and receive data from vehicle power train (104) (Figure 1; paragraph 0037).
Regarding claims 12, and 13, Lei teaches that the telematic system is comprised of a wireless transceiver (118) (Figure 1) for establishing a local wireless connection between the telematics system and mobile device (120) (paragraph 0037), and send the engine-related data to the mobile device (120) (paragraph 0043).
Regarding claims 14, and 15, Lei further suggests that the telematic control unit (116) stores the data in a memory from a storage medium (paragraph 0042).
Regarding claims 16-18, Lei further teaches that the telematic receives a confirmation message from the portable device (120) that the data was received (see at least paragraphs 0046, and 0050).
Regarding claim 19, Lei teaches that the telematics control unit (116) may use the modem services or a wireless transceiver (118) for communication over the network (114), wherein the wireless transceiver (118) communicate over one or more of Bluetooth, Wi-Fi, etc. with a mobile device (120) (paragraph 0043).
Regarding claim 20, Lei further discloses and suggests the features of “a timestamp that corresponds to a time in which the monitored characteristic was sensed” (Figure 1).
Regarding claim 21, Lei is directed to a vehicle system/method in which the telematics control unit (116) is configured to received data from the engine controller (106-A) via the filter (122), wherein the engine controller (106-A) monitors the vehicle power train (104) (see at least paragraphs 40, and 44); as disclosed by Lei, the on-board web server (138) monitors the status of cellular data connection between the telematics system and the network (114) (see at least paragraphs 0051, 0055, and 0058), and the telematics control unit (116) receive the bus response (316) from the controller (106) to generate a command response (318) that may be sent over the communication network (114) to the mobile device (120) (paragraph 0076).  Lei teaches that the telematics control unit (116) further communicates with the address resolution server (140) via the communication network (114) (Figure 1; paragraphs 0048, and 0053).  Thus, Lei suggests the vehicle data sent from the engine controller (106-A) is transmitted to the mobile device (120).  Lei suggests that the telematic control unit (116) may send a return message in response to the wake-up message when the web server is re-activated (paragraph 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system as taught by Lei for either directly transmitting the engine-related data to a portable device and further transmitting an alert message regarding inactive status of the network connection.
Examiner’s Comment Regarding Another Cited Reference
	US 2013/0327729 A1 (Apostolides reference) describes an enhanced fluid filtration systems, methods, and techniques.  As illustrated in Apostolides, “the fluid filtration system includes at least one supplemental pump which is structured for fluid communication with at least one fluid system of a machine, wherein the supplemental pump is connected in fluidic communication with a main pump of the machine.”  Apostolides further describes that “the fluid filtration comprises at least one supplemental filter apparatus position fluidic communication with the supplemental pump and structed with an inlet to receive fluid flow from the supplemental pump.”  However, nothing in Apostolides is related to “receiving, by a telematics system, data from a filtration monitoring system module, the filtration monitoring system module configured to monitor a characteristic of at least one filtration system associated with an internal combustion engine, the data relating to the monitored characteristic.” 

		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667